Citation Nr: 0004741	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  95-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 1964 
and from June 1965 to September 1968.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating action of 
the Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 1995, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

The Board remanded the case in January 1997 for further 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's diagnoses of PTSD are unsubstantiated by 
any verified stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A review of the veteran's service medical records reveals 
that in October 1965, his commanding officer requested that 
he be seen regarding a possible mental health appointment.  
The impression was that there was no evidence of mental 
disease present, the diagnosis was that of passive-aggressive 
personality and the veteran was referred to his unit for 
management.  A September 1967 consultation performed while 
the veteran was in pretrial confinement also yielded a 
diagnosis of passive-aggressive personality.  The report of a 
September 1968 separation examination included a normal 
psychiatric examination and was silent for any pertinent 
defects or significant interval history.

Service personnel records reflect the veteran's duties and 
assignments for both periods of active duty.  The veteran's 
duties during his first period of service included light 
truck driver.  Careful review of the personnel records 
referable to the veteran's second period of service reveals 
that he served in Vietnam from December 27, 1965 to December 
7, 1966.  His principal duty during his time in Vietnam was 
postal clerk. The veteran's DD Form 214 pertaining to his 
second period of service noted his military occupation 
specialty (MOS) as armor crewman.  Records also reveal that 
he participated in the Vietnam Counter-Offensive Campaign and 
Phase II of that Campaign.  The veteran was awarded the 
Vietnam Service Medal with two bronze service stars, the 
Republic of Vietnam Campaign Medal and the Expert Infantryman 
Badge.  

Post-service medical records include reports of VA 
examinations and VA outpatient and private treatment records.  
In a February 1995 letter to the State of Maine Disability 
Determination Services, a therapist from the Portland, Maine 
Vet Center offered a synopsis of the veteran's history with 
the Center.  The veteran had first presented to the Center in 
April 1994, with several complaints, including sleep 
disturbance, chronic depression and survivor guilt.  The 
therapist noted that the veteran suffered from PTSD and 
survivor guilt as a result of his experiences during service.  
The veteran was not originally deployed to Vietnam with his 
unit and the therapist specifically noted the veteran's 
feelings of guilt when he learned of significant losses of 
life among that unit shortly after their deployment.  The 
therapist also commented on an episode which occurred during 
the veteran's service in Vietnam when he volunteered to 
assume the position of door gunner.  The veteran had reported 
that on one occasion, the helicopter came under fire, and 
while returning fire, the veteran accidentally shot a U.S. 
serviceman.  The veteran does not know what happened to that 
soldier because the helicopter immediately fled the area.  
The veteran reported that he was plagued by daily memories 
and nightmares of these events.     

In a March 1995 report, the State of Maine Disability 
Determination Service noted that the veteran had not worked 
on a regular basis for approximately 15 years and had not 
worked at all for the last 7 or 8 years.  He was considered 
to have extreme difficulties with anxiety and depression and 
"based on what he said about his experiences in Vietnam," 
there was "certainly" a PTSD component to his difficulties.  

In numerous written statements and personal testimony offered 
at the RO in November 1995, the veteran has related the 
alleged stressful events during service and described the 
effect of those events on his life.  Additional statements in 
support of the veteran's claim have been received from his 
wife, a relative and family friend.  Those statements refer 
to the veteran's present state of mind and relate his current 
condition to events experienced during his military service.  

The veteran was afforded a VA psychiatric examination in 
April 1995, at which time he reported his experiences during 
service.  The veteran stated that, during his second tour of 
duty, he was assigned to helicopter duty, delivering mail, 
but also volunteered for medical evacuation assignments.  He 
reported that he had to put pieces of bodies in body bags and 
worked with the medical department.  The veteran also 
reported the incident when he served as door gunner and 
returned fire, accidentally hitting a U.S. serviceman.  The 
examiner noted that the veteran was over-elaborate in every 
answer and had great difficulty staying on any subject.  The 
veteran reported that his sleep was poor and that he tried to 
avoid thoughts and feelings associated with Vietnam.  The 
diagnostic impression was that the veteran was bipolar, manic 
with irritable mood.  The examiner noted that the veteran had 
enough symptoms to make the diagnosis of PTSD "if his combat 
experiences, as related," are verified.  

The report of a July 1995 VA general medical examination 
included the comment that the veteran had been seen for PTSD 
"which resulted from his accidentally killing a fellow 
soldier in May, 1966."  

VA treatment records include reports referable to a 
hospitalization from June to July 1995, for treatment of 
dysthymic disorder.  

When the Board initially reviewed the veteran's appeal in 
January 1997, it was noted that the medical record included 
tentative diagnoses of PTSD, pending verification of a 
stressor.  In addition, the veteran had testified that he was 
exposed to trauma when he was volunteer door gunner on a 
mission to retrieve body bags.  The Board remanded the case 
in order to attempt to verify the veteran's claimed 
stressors, obtain additional medical records and afford the 
veteran another VA examination.

In February 1997, in response to a request from the RO, the 
veteran submitted more detailed information regarding the 
alleged stressful events during service.  He stated that he 
became close friends with the members of the unit he was 
assigned to upon reenlistment, but was unable to deploy to 
Vietnam with that group.  He remained behind, working in the 
mail room, and later received returned mail intended for that 
group, all marked "deceased."  He was particularly affected 
by the death of his friend [redacted].  He reported that he 
felt that if he had been deployed to Vietnam with the group, 
he would have been able to protect them.  The veteran also 
reported that, while he was assigned to Vietnam, he would 
visit wounded soldiers at the 85th Evacuation Hospital.  He 
said that he continued to be traumatized by the suffering he 
witnessed and knowing that many of the wounded did not 
survive.  The veteran also offered details regarding the 
instance when he volunteered as a door gunner on a mission to 
retrieve body bags.  He could not provide a definite location 
of the event and reported that it happened in May or June 
1966.  The veteran related that the helicopter came under 
fire, and in the course of returning fire, the veteran shot a 
fellow service member who had come within the line of fire.  
The veteran reported that he saw that soldier fall, but does 
not know his name or condition.  The helicopter immediately 
took off, dropping several body bags and almost throwing the 
veteran out. 

In June 1997, the RO received records considered by the 
Social Security Administration (SSA) in that agency's 
determination that the veteran was disabled.  The primary 
diagnosis considered by SSA was anxiety related disorders;  
the secondary disorder, substance addiction disorder 
(alcohol).  The records include VA treatment records and 
reports referable to the veteran's counseling at the Vet 
Center.  

Additional records received from the Vet Center include 
reports referable to the veteran's initial evaluation at the 
Center.  His military occupation specialty was noted to have 
been armor crewman and his combat experience was described as 
"unloading body bags."

In attempting to verify the alleged stressful events reported 
by the veteran, the RO contacted the National Personnel 
Records Center (NPRC) on several occasions.  In June 1997, 
the NPRC responded that morning reports rarely show specific 
details about a unit's activities or movements, nor do they 
reflect accidents or injuries that did not result in the 
hospitalization of the individual involved.  In February 
1998, the NPRC reported that a search of morning reports for 
the veteran's unit for the period May 1 to June 30, 1966 was 
negative.  In addition, no clinical records pertaining to the 
veteran had been found from the 85th Evacuation Hospital for 
1966.  A similar report was received from the NPRC in March 
1998.  

Additional VA treatment records pertaining to the veteran's 
participation in a PTSD Day Hospital program in June 1997 
detailed his current complaints and treatment plan.  

In a February 1999 response to the RO's request for 
information, the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) provided copies of unit records 
submitted by the veteran's unit for 1965.  These records 
documented the unit's locations, missions, operations and 
significant activities during the period mentioned by the 
veteran.  The report also documented the incidents where the 
unit was overrun by the enemy in November and December 1965, 
as mentioned by the veteran.  The USASCRUR noted that 
available records did not list a "[redacted]" as killed in 
action, but did list another individual cited by the veteran 
as having been wounded in action in November 1965, as a 
result of an enemy artillery mortar attack.  It was further 
noted that that individual's higher headquarters were the 
same as the veteran's.  

The veteran was afforded a VA PTSD examination in July 1999.  
The RO advised the examiner that the only verifiable 
stressors were the death of a friend and the wounding of 
another, which the veteran did not witness.  He was a postal 
clerk and received returned mail marked "deceased".  He did 
research and learned that his friend had been killed.  At the 
July 1999 examination, the veteran reported that he was "all 
nerved up" as a result of having been in a serious 
automobile accident in 1998, his experience during service 
when he thinks he killed someone and the untimely death of 
his daughter.  The examiner reviewed the veteran's 
psychiatric history and noted his treatment from VA and 
private physicians.  Mental status examination revealed that 
the veteran had difficulty remembering all that happened to 
him in Vietnam.  The veteran reported that, since the car 
accident, he had could hardly drive the car any distance 
without becoming extremely anxious.  

The diagnoses included bipolar disorder and possible PTSD.  
The examiner commented further that he did not feel that only 
verified stressor (the death of the veteran's friend, which 
the veteran learned about in the mail room) was a sufficient 
stressor to cause PTSD.



II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  There is medical evidence of PTSD due to 
incidents described by the veteran, which are presumed 
credible for determining well groundedness.  King v. Brown, 5 
Vet. App. 19, 21 (1993).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a). 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125 (a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (to be 
codified at 38 C.F.R. § 3.304 (f)).

In the present case, there are medical diagnoses of PTSD and 
medical evidence of a causal nexus between the diagnosed PTSD 
and the claimed in-service stressors.  What remains at issue, 
however, is credible supporting evidence that the claimed in-
service stressors actually occurred.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b).  

According to an opinion of the VA General Counsel, the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Whether a particular statement in service 
department records indicating that the veteran participated 
in a particular "operation" or "campaign" is sufficient to 
establish that the veteran engaged in combat with the enemy 
depends upon the language and context of the records in each 
case.  As a general matter, evidence of participation in an 
"operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  Evidence of participation in a particular 
"operation" or "campaign" must be considered in relation 
to other evidence of record, even if it does not, in itself, 
conclusively establish engagement in combat with the enemy.  
VAOPCPREC 12-99.

The veteran did not receive any awards or decorations for 
valor, combat experience or combat injuries.  The alleged 
stressor in which the veteran indicates he was engaged in 
combat is the incident in which he served as a volunteer door 
gunner and returned fire when the helicopter was fired upon, 
hitting a fellow soldier.  His service personnel records note 
that he was in Vietnam from December 27, 1965 to December 7, 
1966 and that his principal duties during that time were 
postal clerk.  Although the DD Form 214 pertaining to the 
veteran's second period of duty notes a MOS of armor crewman, 
it does not appear that that was the veteran's principal duty 
while in Vietnam, the period in which he claims to have 
experienced the stressful events.  The veteran himself 
testified that he worked as a postal clerk, but only 
volunteered to serve as door gunner.  When asked to provide 
more detailed information to enable to RO to facilitate a 
search of records and attempt to verify the claimed incident, 
the veteran repeated his recollections regarding the event, 
but was unable to give a definite date (other than a span of 
two months) or location nor did he know the name of the 
individual whom he recalled shooting.  As such that incident 
could not be verified.  With regard to the notation within 
the service records that the veteran participated in two 
campaigns while in Vietnam, the Board finds that, in light of 
his principal duty as postal clerk and the absence of the 
award of any combat citations, that notation does not 
establish that the veteran engaged in combat.  Thus, in 
addition to the absence of any supporting evidence of the 
door gunner incident described by the veteran, the Board 
finds that the veteran did not engage in combat.

If the veteran did not engage in combat, his lay testimony, 
by itself, will not be sufficient to establish the alleged 
stressor; the stressors must be corroborated by official 
service records or other credible supporting evidence.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  Thus, it is necessary to address the 
matter of whether there is sufficient corroboration of the 
claimed stressors to satisfy the stressor requirement.  

The only alleged stressor which has been corroborated is the 
wounding of the veteran's friend, which the veteran learned 
of, but did not witness.  The other claimed stressors were 
not verified by USASCRUR or any other evidence; thus, they 
remain uncorroborated.  Specifically, USASCRUR was unable to 
verify whether [redacted] was killed.  In addition, responses 
from the NPRC indicated that certain anecdotal information 
would not be verifiable if a report was not made; i.e., 
accidents or injuries that did not result in hospitalization 
of the individual involved.  The veteran had also cited 
traumatic experiences related to visiting the wounded at the 
85th Evacuation Hospital.  A search of records from that 
hospital revealed no reports pertaining to the veteran 
himself being injured.  His experiences as a visitor are 
unverifiable.  Although the USASCRUR noted that the records 
documented incidents where the veteran's unit was overrun by 
the enemy in November and December 1965, the Board points out 
that those incidents occurred prior to the veteran's arrival 
in Vietnam on December 27, 1965.  

The Board further notes that it is not bound to accept either 
the veteran's uncorroborated account of his stressful 
experience or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229 (1993).  

While the record includes diagnoses of PTSD, the question of 
whether a specific event reported by the veteran as a 
stressor is valid is a question of fact for the Board to 
decide.  Although health professionals may have accepted the 
veteran's account of his experiences during service, VA is 
not required to do the same, charged as it is with the duty 
to assess the credibility and weight to be given to the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The veteran has been diagnosed as suffering PTSD due to 
claimed in-service stressors.  The Board does not question 
whether the veteran exhibited symptoms of PTSD, but finds 
that the evidence simply does not support his contentions 
that he experienced the stressors on which the diagnoses were 
based.  The Board points out that the April 1995 VA 
examination included that examiner's comment that a diagnosis 
of PTSD "could be" made if the veteran's combat experiences 
were verified.  Those experiences were not verified.  The 
most recent VA examination was made following attempted 
verification of alleged stressors and included the examiner's 
comment that the only verified stressor was not sufficient to 
cause PTSD.  The Board points out that the examiner cited a 
stressor which had not in fact been verified (that is, the 
death of the veteran's friend before the veteran went to 
Vietnam, whereas the verified stressor was the wounding of 
another individual), but still did not consider that event 
sufficient to cause PTSD.  

Thus, given the absence of any verified stressor which 
substantiates the veteran's diagnoses of PTSD, the Board is 
of the opinion that the preponderance of the evidence is 
against the claim of service connection for PTSD.  

ORDER

Service connection for PTSD is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

